DETAILED ACTION
This office action is in response to the above identified application filed on April 15, 2019. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Abstract, lines 4-5: “said processed automotive data records”
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 2, 5, 11, 14, and 20 are objected to because of the following informalities:
Claim 2, line 2: “and/or” is impermissible and should read either “and” or “or” to avoid ambiguity
Claim 5, line 2: “parameter/field” is impermissible and should read either “parameter and field” or “parameter or field” to avoid ambiguity
Claim 11, line 2: “and/or” is impermissible and should read either “and” or “or” to avoid ambiguity
Claim 14, line 2: “parameter/field” is impermissible and should read either “parameter and field” or “parameter or field” to avoid ambiguity
Claim 20, line 2: “and/or” is impermissible and should read either “and” or “or” to avoid ambiguity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the plurality of data records" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
a percentage of certain parameter/field occurring within the plurality of data records”. It is incomprehensible how a singular “certain parameter/field” can have “a percentage” and how this percentage relates to “the plurality of data records”. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 6 recites the limitation "the data record" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 6 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 14 recites the limitation "the plurality of data records" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 14 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 14 recites the limitation “wherein the data occurrence indicates a percentage of certain parameter/field occurring within the plurality of data records”. It is incomprehensible how a singular “certain parameter/field” can have “a percentage” and how this percentage relates to “the plurality of data records”. Therefore, claim 14 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 15 recites the limitation "the data record" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 15 is indefinite and rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 10-18 do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is software per se.  

Dependent claims 11-18 do not add any structure to the claims and are likewise rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 11, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 20080255869 A1).

With regard to claim 1,
Young teaches
a method of scoring automotive data related to connected vehicles and originated from a plurality of data sources (Abstract, Fig. 1: a fleet of vehicles reads on both “connected vehicles” and “a plurality of data sources”), the method comprising: 
obtaining processed automotive data records originated from a plurality of data sources related to a plurality of connected vehicles (Fig. 1, step 30, [0038]-[0040], [0066]: collect a set of driving data for each vehicle of a fleet of vehicles, wherein the set of driving data is “automotive data” and has been “processed”, e.g., collected raw acceleration data is processed); 
collecting statistic information from said processed automotive data records, based on selected scoring metrics, wherein said statistic information comprise real-time statistical representation of the processed automotive data records in view of the selected scoring metrics ([0048]-[0050], Fig. 3: the maneuvers listed in Fig. 3 166 Score Types correspond to “selected scoring metrics”; acceleration data for each vehicle for each maneuver defined in Score Types is collected and analyzed to calculate the individual score for each maneuver for each vehicle, where acceleration data collected for all vehicles in the fleet corresponds to “statistic information” which is representative of real-time statistics of each selected maneuver); and
applying a grading scheme to the statistic information, to yield a score for at least one of: the data sources, the data records, wherein the grading scheme is tailored per one of a plurality of use cases for automotive data consumption (Fig. 3, Fig. 5: Fig. 3 illustrates “a grading scheme” and Fig. 5 illustrates the resultant score calculated for each vehicle based on the grading scheme, wherein the score configuration illustration in Fig. 3 is capable of a plurality of configurations to suit different use cases for consumption of the collected data).

With regard to claim 2,
Young further teaches
the method according to claim 1, wherein the scoring metrics are metrics determined as affecting benefit of data consumers from the data records and/or the data sources ([0033]-[0036]: the maneuvers, i.e., scoring metrics, along with respective weight factors are what affect the safety of the vehicle).  

With regard to claim 8,
Young further teaches
the method according to claim 1, wherein said grading scheme assigns a different weight for same scoring metrics for different one of the automotive data consumption use cases (Fig. 3: configure a different Score Weighting for the same Score Type for different users or use cases).

With regard to claim 10,
Young teaches
a system for scoring automotive data related to connected vehicles and originated from a plurality of data sources (Abstract, Fig. 1: a fleet of vehicles reads on both “connected vehicles” and “a plurality of data sources”), the system comprising: 
a server comprising a data scoring module implemented over a computer processor (Abstract: a computer processor) and configured to obtain processed automotive data records originated from a plurality of data sources related to a plurality of connected vehicles (Fig. 1, step 30, [0038]-[0040], [0066]: collect a set of driving data for each vehicle of a fleet of vehicles, wherein the set of driving data is “automotive data” and has been “processed”, e.g., collected raw acceleration data is processed); and 
a plurality of clients connected to said server over a network and associated with a plurality of data consumers ([0031]: transmit vehicle data via a network and safety reports is available on the web thus “a plurality of clients”), 
wherein said data scoring module comprises: 
a statistic information collector configured to collect statistic information from said processed automotive data records, based on selected scoring metrics, wherein said statistic information comprise real-time statistical representation of the processed automotive data records in view of the selected scoring metrics ([0048]-[0050], Fig. 3: the maneuvers listed in Fig. 3 166 Score Types correspond to “selected scoring metrics”; acceleration data for each vehicle for each maneuver defined in Score Types is collected and analyzed to calculate the individual score for each maneuver for each vehicle, where acceleration data collected for all vehicles in the fleet corresponds to “statistic information” which is representative of real-time statistics of each selected maneuver); and 
a grader configured to apply a grading scheme to the statistic information, to yield a score for at least one of: the data sources, the data records, wherein the grading scheme is tailored per one of a plurality of use cases for automotive data consumption (Fig. 3, Fig. 5: Fig. 3 illustrates “a grading scheme” and Fig. 5 illustrates the resultant score calculated for each vehicle based on the grading scheme, wherein the score configuration illustration in Fig. 3 is capable of a plurality of configurations to suit different use cases for consumption of the collected data).

With regard to claim 11,
Young further teaches
the system according to claim 10, wherein the scoring metrics are metrics determined as affecting benefit of data consumers from the data records and/or the data sources ([0033]-[0036]: the maneuvers, i.e., scoring metrics, along with respective weight factors are what affect the safety of the vehicle). 

With regard to claim 17,
Young further teaches
the system according to claim 10, wherein said grading scheme assigns a different weight for same scoring metrics for different one of the automotive data consumption use cases (Fig. 3: configure a different Score Weighting for the same Score Type for different users or use cases).

With regard to claim 19,
Young teaches
a non-transitory computer readable medium for scoring automotive data related to connected vehicles and originated from a plurality of data sources (Abstract, Fig. 1: a fleet of vehicles reads on both “connected vehicles” and “a plurality of data sources”), the computer readable medium comprising a set of instructions that when executed cause at least one computer processor (Abstract: a computer processor) to:
obtain processed automotive data records originated from a plurality of data sources related to a plurality of connected vehicles (Fig. 1, step 30, [0038]-[0040], [0066]: collect a set of driving data for each vehicle of a fleet of vehicles, wherein the set of driving data is “automotive data” and has been “processed”, e.g., collected raw acceleration data is processed); 
collect statistic information from said processed automotive data records, based on selected scoring metrics, wherein said statistic information comprise real-time statistical representation of the processed automotive data records in view of the selected scoring metrics ([0048]-[0050], Fig. 3: the maneuvers listed in Fig. 3 166 Score Types correspond to “selected scoring metrics”; acceleration data for each vehicle for each maneuver defined in Score Types is collected and analyzed to calculate the individual score for each maneuver for each vehicle, where acceleration data collected for all vehicles in the fleet corresponds to “statistic information” which is representative of real-time statistics of each selected maneuver); and 
apply a grading scheme to the statistic information, to yield a score for at least one of: the data sources, the data records, wherein the grading scheme is tailored per one of a plurality of use cases for automotive data consumption (Fig. 3, Fig. 5: Fig. 3 illustrates “a grading scheme” and Fig. 5 illustrates the resultant score calculated for each vehicle based on the grading scheme, wherein the score configuration illustration in Fig. 3 is capable of a plurality of configurations to suit different use cases for consumption of the collected data).

With regard to claim 20,
Young further teaches
the non-transitory computer readable medium according to claim 19, wherein the scoring metrics are metrics determined as affecting benefit of data consumers from the data records and/or the data sources ([0033]-[0036]: the maneuvers, i.e., scoring metrics, along with respective weight factors are what affect the safety of the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20080255869 A1), in view of Marrelli et al. (US 20160070725 A1).

With regard to claim 3,
As discussed regarding claim 1, Young teaches all the limitations.
Young does not teach
the method according to claim 1, wherein the scoring metrics consist of a list comprising: data integrity; data occurrence; data accuracy; and data freshness. 
Marrelli teaches
the method according to claim 1, wherein the scoring metrics consist of a list comprising: data integrity; data occurrence; data accuracy; and data freshness (Fig. 4, [0043], [0063]-[0064]: data quality metrics pertaining to validity, accuracy, and timeliness, where validity corresponds to “data integrity” and timeliness corresponds to “freshness”; attribute percentage value corresponds to “data occurrence”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Marrelli to include data integrity, data occurrence, data accuracy, and data freshness in the scoring metrics. Doing so would analyze and score collected vehicle data from different dimensions to ensure data quality.

With regard to claim 4,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data integrity indicates a validity of values of the data records within an acceptable range (Fig. 4, [0043]: data quality metrics pertaining to validity).  

With regard to claim 5,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data occurrence indicates a percentage of certain parameter/field occurring within the plurality of data records ([0063]-[0064]: attribute percentage value). 

With regard to claim 6,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data accuracy indicates an error rate of the data record within a normalized unit system (Fig. 4, [0043]: data quality metrics pertaining to accuracy). 

With regard to claim 7,
As discussed regarding claim 3, Young and Marrelli teach all the limitations.
Marrelli further teaches
the method according to claim 3, wherein the data freshness indicates a level of latency of a data record within a specific timeframe (Fig. 4, [0043]: data quality metrics pertaining to timeliness, i.e., “freshness”).

With regard to claim 12,
Young teaches all the limitations.
Young does not teach
the system according to claim 10, wherein the scoring metrics consist of a list comprising: data integrity; data occurrence; data accuracy; and data freshness.
Marrelli teaches
the system according to claim 10, wherein the scoring metrics consist of a list comprising: data integrity; data occurrence; data accuracy; and data freshness (Fig. 4, [0043], [0063]-[0064]: data quality metrics pertaining to validity, accuracy, and timeliness, where validity corresponds to “data integrity” and timeliness corresponds to “freshness”; attribute percentage value corresponds to “data occurrence”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Marrelli to include data integrity, data occurrence, data accuracy, and data freshness in the scoring metrics. Doing so would analyze and score collected vehicle data from different dimensions to ensure data quality.

With regard to claim 13,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data integrity indicates a validity of values of the data records within an acceptable range (Fig. 4, [0043]: data quality metrics pertaining to validity).

With regard to claim 14,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data occurrence indicates a percentage of certain parameter/field occurring within the plurality of data records ([0063]-[0064]: attribute percentage value).

With regard to claim 15,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data accuracy indicates an error rate of the data record within a normalized unit system (Fig. 4, [0043]: data quality metrics pertaining to accuracy).

With regard to claim 16,
As discussed regarding claim 12, Young and Marrelli teach all the limitations.
Marrelli further teaches
the system according to claim 12, wherein the data freshness indicates a level of latency a data record within a specific timeframe (Fig. 4, [0043]: data quality metrics pertaining to timeliness, i.e., “freshness”).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 20080255869 A1), in view of Smith (US 9529851 B1).

With regard to claim 9,
As discussed regarding claim 1, Young teaches all the limitations.
Young does not teach

Smith teaches
the method according to claim 1, wherein the processed automotive data records comprise raw automotive data records that have been normalized and anonymized (Col. 8, lines 49-62: converting the standardized data into the specific format used by the data quality evaluation system corresponds to normalization; Col. 9, lines 20-46: anonymize information of the data furnishers for peer data quality review).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Young to incorporate the teachings of Smith to normalize and anonymize collected automotive data records. Doing so would convert collected data into a format used by the data analysis system and protect data furnishers’ privacy at the same time.

With regard to claim 18,
As discussed regarding claim 10, Young teaches all the limitations.
Young does not teach
the system according to claim 10, wherein the processed automotive data records originate in raw automotive data records that have been normalized and anonymized.
Smith teaches
the system according to claim 10, wherein the processed automotive data records originate in raw automotive data records that have been normalized and anonymized (Col. 8, lines 49-62: converting the standardized data into the specific format used by the data quality evaluation system corresponds to normalization; Col. 9, lines 20-46: anonymize information of the data furnishers for peer data quality review).
Young to incorporate the teachings of Smith to normalize and anonymize collected automotive data records. Doing so would convert collected data into a format used by the data analysis system and protect data furnishers’ privacy at the same time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168